Case 1:18-cv-O7405-KPF Document 35 Filed 01/03/19 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

January 3, 2019

The Honorab|e Katherine Polk Failla
Southern District of New York
Thurgood l\/larshall Courthouse

40 Foley Square - Courtroom 618
New York, New York 10007

Re: Burgess vs. Sixth Street Associates, et al
Case No.: ‘l :18-cv-7405 KPF

Dear Judge Failla,

To remind the Court, l represent Piaintiff Burgess in this case To recite very briefly the
history of this matter, l Wrote to le. Wex|er, Esq. on November 16th seeking your
intervention The reason Was simp|e, as the stonewalling that had transpired and
continues to date is just not right

This case was filed some five months ago and to the present, no Discovery plan is in
existence Defendants have taken advantage of the situation and in fact, this Court,
back on November ‘l, 2018, denied yet another one of their adjournments to simply file
an answer [DE] 28.

lt’s been an unnecessary and needless road to even initiate discovery and moreover, as
l am the attorney on this case and must appear on all matters before the Court, my
schedule is prepared weeks, it not months in advance For all of a sudden and out of
the blue1 this last-minute stonewalling is intolerable

l thank your Honor for your time

   

tuart H. Finkelste n

SHl'-`/tc
To all via Pacer

